Citation Nr: 1733610	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-40 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for anxiety disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983, June 1991 to December 1991, and December 2003 to March 2005.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO, inter alia, denied the Veteran's claims for increased ratings for anxiety disorder and for radiculopathy of the left lower extremity.

In June 2014, the Veteran testified during a local hearing with a Decision Review Officer (DRO).  A report of that hearing is of record.  

In a June 2014 rating decision, the DRO awarded an increased 20 percent rating for radiculopathy of the left lower extremity, effective June 18, 2012 (the date of claim for increase).  The Veteran had previously indicated in a June 2014 statement in support of claim (VA Form 21-4138) that an award of a 20 percent rating for radiculopathy of the left lower extremity would satisfy this issue on appeal.  Consequently, the Board need not discuss this issue further.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise) (emphasis added).

Jurisdiction over this case was subsequently transferred to the VARO in Cleveland, Ohio.


FINDING OF FACT

On May 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, on May 23, 2017, the Veteran's representative indicated that the Veteran no longer wished to continue his appeal from the denial of the claim for entitlement to an increased rating for his anxiety disorder.  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


